Citation Nr: 0510221	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  00-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a 
fractured right clavicle, to include degenerative joint 
disease of the right shoulder with a rotator cuff injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1959 to January 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied a rating in excess of 10 percent for a fractured 
right clavicle.  

In June 2004, the Board remanded the case for a VA 
examination, and noted that, when the veteran filed the claim 
for an increased rating in January 2000, he asserted, "I 
also have a heart condition."  This was referred to the RO 
for appropriate consideration.  



FINDING OF FACT

The veteran's service-connected disability is medically 
described as moderate with progression, and manifests with 
limitation of flexion, extension, abduction, and external 
rotation due to pain, as well as diminished sensation to 
pinprick and vibratory sensation on the entirety of the right 
arm.  



CONCLUSION OF LAW

The criteria for a rating of 20 percent for a fractured right 
clavicle, to include degenerative joint disease of the right 
shoulder with a rotator cuff injury, have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.71a, Diagnostic Codes 5201 (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are April 2002 and June 2004 letters that notified 
the veteran of any information and evidence needed to 
substantiate and complete the claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters provided 
the substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.  In this case, an application was 
received in January 2000 prior to the date of VCAA enactment.  
Thereafter, the RO provided notice in April 2002, and June 
2004.  Additionally, the veteran was generally advised the 
veteran to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining Dallas VA Medical Center (VAMC) 
outpatient treatment records from April 1999 to January 2000, 
and February 2004 to August 2004, and VA examination reports 
dated March 2000, September 2002, and August 2004.  

Further VA examination is not necessary because the most 
recent one of record is sufficient and complete for the 
purposes of making a decision on the pending claim.  See 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I.  Facts

An October 1999 treatment record from the Dallas VAMC noted 
that the veteran had chronic right shoulder pain, and pain 
with internal rotation and abduction.  In December, the 
veteran stated that his shoulders especially bothered him and 
frequently awakened him at night.  He wanted to reconsider a 
"burst" steroid.  A January 2000 note recorded an 
assessment that the veteran had chronic shoulder pain with 
limitation in range, strength, and function.  The veteran 
agreed to various physical therapy exercises.  

In March 2000, a VA examiner recorded that over the last 
several years, the veteran's shoulder had increased pain and 
stiffness.  The veteran was unable to perform his regular 
work, which was in the oil field.  The examiner made the 
following findings after a physical assessment of the right 
clavicle:  The AC joint was tender; the veteran had 140 
degrees of flexion, 140 degrees of abduction and then had 
pain; he had 75 degrees of external rotation with pain and 30 
degrees of internal rotation with pain; he had pain in the 
shoulder upon resistive movement, and some mild crepitation; 
and there was no heat or effusion.  The veteran was diagnosed 
as having a healed right clavicular injury and a rotator cuff 
injury.  

In September 2002, a VA examiner recorded that the veteran 
had pain in the right shoulder, and some relative weakness of 
the right arm, with a severity of 4 over 10.  The examiner 
made the following findings after a physical assessment:  The 
veteran had anterior flexion of 170 degrees; extension of 45 
degrees; abduction of 110 degrees; external rotation of 80 
degrees with some discomfort; internal rotation of 110 
degrees; and there was no tenderness to palpation about the 
shoulder or about the bicipital groove.  The examiner's 
impressions consisted of a distal fracture of the right 
clavicle with continued shoulder pain, some decreased 
strength in the range of motion of the right shoulder, 
chronic, with minimal disability.  The examiner did not note 
any significant progression.  A radiologist noted an old 
distal clavicle fracture or old resection with no acute bony 
changes.  

Thereafter, in its remand, the Board asked a VA examiner to 
opine whether the rotator cuff injury was aggravated or 
permanently increased in severity due to or as a result of 
the service-connected right clavicle disability, and to 
provide commentary as to the presence of any painful motion 
or functional loss due to pain, weakness, and fatigability, 
among other things. 

As such, the same examiner from September 2002 assessed the 
veteran again in August 2004.  The veteran reported that 
after removing the cast from the clavicle fracture in 1960, 
some months later he experienced pain with activity.  The 
pain was associated with weakness of the right shoulder and 
hand, and decrease in range of motion of the right shoulder.  
The pain in the right shoulder caused him to awake twice at 
night when he rolled over onto it.  The veteran reported 
diminished symptoms regarding the right clavicle since he 
quit work a year and a half earlier.  The veteran had trouble 
with his shoulder if he reached behind to put on clothes, 
with lifting above his head, and if he lifted as much as ten 
pounds.  He had decreased strength of the right arm and hand.  
The veteran's writing was much less legible than it used to 
be.  If he wrote as long as thirty minutes, he experienced 
pain and cramping of the right hand.  

A physical examination revealed that the right clavicle 
showed some deformity of the distal end of the acromial 
clavicular joint.  There was no tenderness at that point.  
The right shoulder showed anterior flexion of 135 degrees 
with moderate pain, extension of 40 degrees with pain, 
abduction of 115 degrees with moderate pain, external 
rotation of 70 degrees with pain, and internal rotation of 90 
degrees.  There was slight bicipital tenderness.  The grip of 
the right hand was 20 percent less than that of the left.  
The tendon reflexes at the elbow were 1/4 in the right, and 
2/4 in the left.  At the wrist, the tendon reflexes were 
absent on the right, and 1/4 on the left.   There was 
diminished sensation to pinprick and vibratory stimulation of 
the entirety of the right arm.  

An August 2004 radiology report identified a normal 
appearance to the glenohumeral joint, and that there was an 
old separation of the AC joint, a small-ununited fragment 
from the distal clavicle, and an elevation of the clavicle 
above the acromion.  

The examiner's impression was as follows:  (1) fracture of 
the right distal clavicle with healing and slight discomfort, 
disability from the right clavicle fracture, and the symptoms 
had diminished somewhat since the veteran had quit working; 
and (2) degenerative joint disease of the right shoulder with 
rotator cuff injury, moderate disability with progression.  
The examiner stated that the rotator cuff problem was 
permanently increased in severity as a result of the service-
connected right clavicle disability.  

The examiner also commented that right shoulder joint was 
painful on motion.  There was no additional limitation with 
repetitive use and no additional limitation with flare-up.  
The veteran was not taking any current medications, and the 
shoulder gave him problems with dressing and using the 
bathroom.  

Additionally, the RO received Dallas VAMC treatment records 
from February 2004 to August 2004.  A record from April 13 
noted that the veteran had multiple musculoskeletal 
dysfunctions, including bilateral shoulder pain.  The veteran 
had been under therapy, and recently for total body 
rehabilitation as he had had two aneurysms with temporary 
paralysis since he was last evaluated in orthopedics.  A note 
from May 3 indicated that the veteran had a history of 
arthritis of the feet, hands, bilateral shoulders, and knees.  

The RO issued as November 2004 rating decision that 
recharacterized the veteran's service-connected disability 
(reflected on the cover page of this decision) as a fractured 
right clavicle to include degenerative joint disease, right 
shoulder with rotator cuff injury, and continued to assign a 
10 percent disability evaluation. 

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Impairment of the clavicle or scapula of the major upper 
extremity is rated 10 percent when there is malunion.  It is 
also rated 10 percent when there is nonunion without loose 
movement.  It is rated 20 percent when there is nonuninion 
with loose movement, or when there is dislocation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5203.

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  Id. 
§ 4.71.  Normal range of motion for the shoulder are:  
Forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  Id. § 4.71a, Diagnostic Code 5201.  

II.  Analysis

The RO assessed the veteran's right shoulder disability under 
diagnostic code 5299-5262 (Dominant).  Diagnostic code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders listed under 38 C.F.R. § 4.71a.  See 
38 C.F.R. § 4.27.

According, however, to the adjusted characterization of the 
veteran's service-connected disability based upon medical 
evidence, to include degenerative joint disease and a rotator 
cuff injury, other diagnostic codes should be considered.  
For example, limitation of motion for the shoulder is 
assessed under diagnostic code 5201.  

It is apparent from the most recent VA examination that the 
veteran experienced limitation of motion of the right 
shoulder when compared with Plate I, 38 C.F.R. § 4.71.  For 
example, the veteran had abduction of 115 degrees, which is 
well short of the optimal 180 degrees, and the veteran's 
external rotation was 70 degrees compared to the optimal 90 
degrees.  Additionally, the veteran had anterior flexion of 
135 degrees compared to the optimal 180 degrees.  
Importantly, however, the examiner recorded that the veteran 
experienced pain on motion.  This, in combination with the 
other findings like the veteran had a grip of 20 percent less 
with the right hand, that the veteran did not have tendon 
reflexes on the right, and that there was diminished 
sensation to pinprick and vibratory stimulation of the 
entirety of the right arm, reflects that the veteran's 
overall disability picture more closely approximates a 20 
percent rating under diagnostic code 5201.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.3, 4.10, 4.40, 
4.45.  Also, the examiner stated that the veteran's right 
shoulder problems should be considered a moderate disability 
(as opposed to a minimal or minor disability) with 
progression, which is a marked change from his September 2002 
assessment.  

It is noted that the examiner did not diagnose the veteran as 
having a nerve disability associated with the service-
connected disability.  Rather, it appears from the 
examination report that the difficulties with diminished 
sensation and reflexes were part of the overall disability 
picture concerning the right shoulder, and as such, it is 
appropriate to bear in mind these disabling aspects when 
granting a higher rating.  

Further, it is recognized that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray evidence will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  The August 
2004 radiology report did not explicitly identify arthritis.  
Regardless, however, the veteran's service-connected 
disability has already been assessed under limitation of 
motion regulation.  

In terms of other diagnostic codes concerning the shoulder 
for a rating in excess of 20 percent:  There is no evidence 
that the veteran has impairment of the humerus with recurrent 
dislocation of the scapulohumeral joint, fibrous union, non 
union, or loss of head under diagnostic code 5202; the 
medical evidence does not show malunion of the humerus joint 
with marked deformity as per diagnostic code 5202; and the 
record lacks evidence that the veteran scapulohumeral 
articulation is ankylosed under diagnostic code 5200.  
Moreover, a 20 percent rating is the maximum schedular under 
diagnostic code 5203.  

Regarding a rating in excess of 20 percent under diagnostic 
code 5201, the veteran does not have limitation of motion 
midway between side and shoulder, nor to 25 degrees from the 
side.  Though the veteran appears to be capable of moving the 
joint above the shoulder level (that is beyond 90 degrees), 
the 20 percent evaluation takes into consideration the 
veteran's limitation of motion and functional loss due to 
pain upon movement.


ORDER

Entitlement to an evaluation of 20 percent is granted, 
subject to the law and governing regulations applicable to 
the payment of monetary benefits.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


